Citation Nr: 1011239	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-36 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as due to herbicide exposure.  


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to January 
1963 and from September 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above.  

FINDINGS OF FACT

1.  The Veteran's service did not involve duty or visitation 
in the landmass of the Republic of Vietnam or in the inland 
waters of Vietnam.  

2.  The competent and probative evidence of record 
preponderates against a finding that the Veteran's prostate 
cancer is etiologically related to his active military 
service, including exposure to Agent Orange or other 
herbicides.  


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service, 
nor may it be presumed that prostate cancer was incurred 
during military service or as a result of exposure to 
herbicide agents therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2009).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d) (2009).  In addition, the law provides that, where 
a veteran served ninety days or more of active military 
service, and certain chronic diseases, including malignant 
tumors, become manifest to a degree of 10 percent or more 
within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

In this case, the Veteran contends that his post-service 
diagnosis of prostate cancer is related to herbicide exposure 
in service.  

The law provides that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 

The law further provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f). 

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See e.g., Notices, 68 Fed. Reg. 
27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. 
Reg. 57,586-589 (1996).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the Federal 
Circuit Court has determined that a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997).

Thus, service connection may be presumed for residuals of 
herbicide exposure by showing two elements.  First, the 
Veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, the Veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e), 
or otherwise establish a causal nexus between his currently 
claimed disability and service.  See Brock, 10 Vet. App. at 
162.

In this case, review of the record reveals the Veteran was 
diagnosed with prostate cancer in December 2005.  As prostate 
cancer is one of the specific diseases listed in 38 C.F.R. § 
3.309(e), the remaining inquiry is whether the Veteran served 
in the Republic of Vietnam during the Vietnam era, as 
required by law.  

Under the applicable law discussed above, "service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  See 
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  During 
the pendency of this appeal, the Veterans Court reversed a 
Board decision, in another case, which had denied service 
connection for disabilities claimed as due to herbicide 
exposure on the basis that, although the appellant therein 
had served in the waters off the shore of the Republic of 
Vietnam, such service did not warrant application of the 
presumption of herbicide exposure because the appellant had 
never set foot on land in that country.  Haas v. Nicholson, 
20 Vet. App. 257 (2006).  

The then-Secretary of Veterans Affairs appealed the Haas 
decision to the Federal Circuit Court.  Subsequently, on 
motion by the Secretary, the Veterans Court issued a 
temporary stay on adjudication of cases that were potentially 
affected by Haas.  In May 2008, the Federal Circuit issued a 
decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), in 
which it reversed the decision of the Veterans Court, holding 
that the Veterans Court had erred in rejecting VA's 
interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a 
servicemember's presence at some point on the landmass or 
inland waters of Vietnam in order to benefit from the 
regulation's presumption of herbicide exposure.  The 
appellant in Haas then filed a petition for a writ of 
certiorari to the United States Supreme Court, seeking review 
and reversal of the Federal Circuit Court's decision.  The 
petition was denied by the Supreme Court on January 21, 2009.  
See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-
525).  

Therefore, in order for the presumption of service connection 
based upon herbicide exposure to apply, a Veteran must have 
set foot on the landmass of the country of Vietnam or served 
in the inland waters of Vietnam.  

In this case, there is no competent evidence establishing 
that the Veteran ever served in-country or in the inland 
waters of Vietnam.  Indeed, the Veteran has specifically 
stated that he did not serve in the Republic of Vietnam.  
Instead, the Veteran asserts that he may have been exposed to 
the herbicide Agent Orange during his service with the 
Arizona Air National Guard and the Van Nuys Air National 
Guard.  

In this regard, the Veteran has asserted that he was a flight 
crew member who flew aboard C-97 transport aircraft during 
weekend drills, pilot flight training sessions, and summer 
training deployments.  The Veteran asserts that the aircraft 
was used to transport supplies into various air bases in 
Vietnam on a weekly basis and he was informed that the 
supplies included the herbicide Agent Orange.  The Veteran 
believes that he may have been exposed to the herbicide Agent 
Orange during his hours of preparing and flying aboard this 
aircraft.  

The Board has considered the Veteran's assertion that he may 
have been exposed to herbicides during his service in the Air 
National Guard.  However, the information provided by the 
Veteran is not sufficient to give rise to the presumption of 
service connection based upon herbicide exposure.  As noted 
above, in order for the presumption of service connection 
based upon herbicide exposure to apply, a Veteran must have 
set foot on the landmass of the country of Vietnam or served 
in the inland waters of Vietnam.  There is no presumption 
available based upon proximity to aircraft or other equipment 
believed to have been used to transport herbicides into 
Vietnam.  

Even if the Board assumed, arguendo, that the aircraft 
identified by the Veteran was used to transport herbicides 
into Vietnam (which has not been confirmed), the Veteran has 
only asserted that he worked on the aircraft, not that he was 
aboard the aircraft when it flew into Vietnam or that he 
actually saw or worked with cargo that he believed to be 
herbicides.  In short, the Board believes that the Veteran's 
reported exposure to herbicides is tenuous, at best.  

Therefore, the Board finds the Veteran is not presumed to 
have been exposed to herbicides during service and service 
connection is not warranted on a presumptive basis under 
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6).

The Board has considered whether the Veteran's claim can be 
granted under the general legal provisions pertaining to 
direct service connection.  See Combee, supra; Brock, supra.  
However, the Veteran's service treatment records are negative 
for any complaints, treatment, or findings related to a 
prostate disorder.  In addition, the first time the Veteran 
is shown to have prostate cancer after service was in 
December 2005, which is more than 30 years after he was 
separated from active service.  Therefore, service connection 
is not warranted on a presumptive basis under 38 U.S.C.A. 
§ 1112 and 38 C.F.R. § 3.307(a)(3).

Moreover, there is no competent medical evidence of record 
that relates the Veteran's prostate cancer with his military 
service in general, or his exposure to herbicides 
specifically.  The only evidence that relates the Veteran's 
prostate cancer to his military service consists of the 
Veteran's own statements.  The Board does not doubt that the 
Veteran sincerely believes his prostate cancer is related to 
his exposure to herbicides; however, without affirmative 
evidence of in-service herbicide exposure or competent 
evidence on which such exposure may be presumed, the 
Veteran's claim must be denied.  In addition to his lack of 
Vietnam in-country or inland-waters service, there is no 
indication that the Veteran has the requisite knowledge of 
medical principles which would permit him to render an 
opinion regarding matters involving medical diagnosis or 
medical etiology.  In this regard, the Board notes that the 
determination as to medical etiology in this case requires a 
professional medical opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In summary, the Board finds the Veteran's service did not 
involve duty or visitation in the Republic of Vietnam or its 
inland waters, the Veteran did not manifest prostate cancer 
during his first post-service year, and there is no competent 
medical evidence of record relating the Veteran's prostate 
cancer to his military service.  Therefore, based upon the 
reasons and bases set forth above, the Board finds the 
preponderance of the competent and probative evidence is 
against the Veteran's claim for service connection for 
prostate cancer, claimed as due to herbicide exposure, and 
the benefit-of-the-doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to service connection for prostate cancer is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


